DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gonzalez et al., (U.S. Patent Appl. Pub. # 2009/0292944).
Regarding claim 1, Gonzalez disclose a data storage device comprising: a memory device comprising a plurality of dies, each of the dies comprising a plurality of planes, and each of the planes comprising a plurality of memory blocks (Para 0028, 0031, Fig. 1-3, non-volatile memory system includes a host, a controller, and a non-volatile memory arrays memory chips formatted into groups of units of erase (blocks), blocks are arranged according to physical  planes); and a controller configured to control an operation of the memory device, wherein the controller generates a super block including memory blocks, among the plurality of memory blocks, determines whether there is a replacement block obtained by way-interleaving, when a bad block is present in the generated super block, and regenerates the super block by replacing the bad block with a replacement block obtained through channel-interleaving (Para 0037, 
 Regarding claim 2, Gonzalez disclose, wherein the controller generates the super block based on memory blocks included in different planes (Pare 0053, 0054).
Regarding claim 3, Gonzalez disclose, wherein, when a write fail occurs in a memory block in the generated super block, the controller determines that the memory block in which the write fail occurs to be the bad block (Para 0055).
Regarding claim 4, Gonzalez disclose, wherein when it is determined that a replacement block is present in a plane including the bad block, the controller determines that a memory block being obtained by way-interleaving is present (Para 0051).
Regarding claim 5, Gonzalez disclose, wherein when a replacement block is present in a plane including a memory block which is not determined as a bad block among the 
Regarding claim 6, Gonzalez disclose, wherein the controller regenerates the super block by applying a replacement Block which is present in a die different from a die including a memory block determined as the bad block among blocks being obtained by channel-interleaving (Pare 0053, defective block “A” can be replaced by block 4 of plane 2).
Regarding claim 7, Gonzalez disclose, wherein when the regenerated super block includes N memory blocks and M memory blocks of the N memory blocks are memory blocks which can be obtained by channel-interleaving, the controller assigns the regenerated super block such that data having a size being stored in (N-M) memory blocks are stored in the (N-M) memory blocks (Para 0061).
Regarding claim 8, Gonzalez disclose an operating method of a data storage device which includes a memory device including a plurality of memory blocks and a controller for controlling the memory device, the operating method comprising: generating, by the controller, a super block including memory blocks, among the plurality of memory blocks, determining, By the controller, whether a bad block is present in the generated super block, checking, by the controller, whether there is a first replacement block being obtained by way-interleaving, when it is determined that the bad block is present (Para 0037, 0038, Fig 5-10, a meta block represents a virtual linking of a plurality of physical blocks across planes, a metablock across multiple planes, Para 0051, defect encountered, plane where defect occurred will be searched for any available spare blocks, the metablock will be updated to point to block 1 in order to replace the defective part of the metablock, a spare physical block is linked into the metablock 
Regarding claim 9, Gonzalez disclose, wherein the memory device comprises a plurality of dies sharing a channel coupled to the controller, wherein each of the dies comprises a plurality of planes sharing a way coupled to the channel, and each of the planes comprises one or more replacement blocks to which a user's access is limited (Para 0038-0039, 0051).
Regarding claim 10, Gonzalez disclose, wherein the memory blocks included in the generated super block are positioned in different planes (Pare 0053, 0054).
Regarding claim 11, Gonzalez disclose, wherein the determining of whether the bad block is present comprises determining that a memory block in which a write fail occurs, among is memory blocks, is a bad black (Para 0055).
Regarding claim 12, Gonzalez disclose, wherein the checking of whether there is a first replacement block comprises determining that there is a block being obtained by way-interleaving, when it is determined that a replacement block is present in a plane in which a memory block determined as the bad block is present (Para 0051).
Regarding claim 13, Gonzalez disclose, wherein the checking of whether there is a first replacement block comprises determining that there is a block being obtained by channel-interleaving, when a replacement block is present in a plane in which no memory block is determined as a bad block among the memory blocks included in the generated super block (Para 0051).
Regarding claim 14, Gonzalez disclose, wherein the regenerating of the super block comprises regenerating the super block by applying a replacement block which is present in a die different from a die including a memory block determined as the bad block among blocks which can be obtained by channel-interleaving (Para 0053).
Regarding claim 15, Gonzalez disclose, wherein the assigning the regenerated super block comprises assigning the regenerated super block in the case that data having a size which can be stored in (N-M} memory blocks are stored in the (N-M) memory is blocks, when the regenerated super block includes N memory blocks and M memory blocks of the N memory blocks are memory blocks being obtained by channel-interleaving (Para 0061).
 Regarding claim 16, Gonzalez disclose a data storage device comprising: a memory device including a plurality of dies coupled to each other through a channel, each of the plurality of dies including a plurality of planes, of which planes in the same die are coupled to each other through a common way, and each of the plurality of planes including a plurality of memory blocks (Para 0028, 0031, Fig. 1-3, non-volatile memory system includes a host, a controller, and a non-volatile memory arrays memory chips formatted into groups of units of erase (blocks), blocks are arranged according to physical  planes); and a controller suitable for: generating a super block including memory blocks, among the plurality of memory blocks, when 
Regarding claim 17, Gonzalez disclose, wherein the controller generates the super block based on memory blocks included in different planes (Pare 0053, 0054).
Regarding claim 18, Gonzalez disclose, wherein when the regenerated super block includes N memory blocks and M memory blocks of the N memory blocks are memory blocks which can be obtained by channel-interleaving, the controller assigns the regenerated super block such that data having a size being stored in (N-M) memory blocks are stored in the (N-M} memory blocks (Para 0061).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Appl. Pub. # 2016/0034341 to Ojalvo et al., relates to a system for data storage includes to identify a group of the memory blocks including at least one bad block that renders remaining memory blocks in the group orphan blocks, to select a type of data suitable for storage in the orphan blocks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/NADEEM IQBAL/Primary Examiner, Art Unit 2114